OFFICE OF THE ATTORNEYGENERAL              OF   TEXAS
                         AUSTIN



Haaorabls   George B. Sheppwd
Comptirallee of Publh   Atmounts          -’
Austin,Texas
Dar   sir:               OplnfaD   Ito.    o-352




                                    vhlah remalt in tha
                                      axe4utaror d-
                                       formrl~ a-ogle
                                           We should like
                                       offlo*,  and ar
                                    tamnt ff nsoemary,




       tiee omoem4d; th4 Llangu8 does not UfSmatlve-
       ly lndfaate the intsatioa r0 fur the trenaeatiau
       vhereby the eatate or r%pr*rontrtlve  executoror
       ufmlnistrator,  ia lnveetedvith fndfaio  of avn41-
       fJtiipfor the pwpo4e of praNM.ng the oraitora
       OP ths deuaamd rad where rush txsneeotlcasnrult
       frcaaaperetlarof l&v. We uidaWCa%d, of aoIfl"oer
       that all raubr4gwmttranaff4mby 4X4autoraand
adralnlstrators to legatees and distrlbuttms
pou3.d bs tazable, ITort?ieapparentream tlzst
there Is u nweznmt oP the 1e~a.l. tltlo In eaoh
oese srom the estate OS the dccedfarlt to other
persons.
     "Slate It spyems t&t port&m3 of Aptlcle
Xv wem derived SPOEIthe Fedem Stntl~, Tax Law
&xl the ro~,ulatims OS t,he Lm?eeu of xntcmal.
Beya;rue thereuder, ve should ll.k% to point; out
that under h&Pcle 35 (g) of such Pe@L&ticriY,
        "'the txwnsferof stook from the dea%d%nC
tci yxybdafstPcrtor             or exa?utor of the estate,

16 one .ofthe
        "~salesor transfersnot eubjeotto t8X(
(&j.      Ii.,Stock Trmsfers, vol. I..p. 4244,
        .
              the FedemU mqulatlons, Axtiole34
        "tinder
(n)*
     "'The transferof atook by an sbnialstrator
@P exeouto;or to the legateeor dlatz'fbutee'+ * l
is ale of the
               or transfer8subjeotto
        n*schles                                 tiw‘(C.C.H.
Vol.    1, p. 4243, 2818).
     "In addition to the foregoing, ve shouldlike
to poiat out that, from the point of vlev OS proa-
tloality,    It would be a msttez' of substantial.
ecianmg in hmdllm3 and would cmtribute         to amu??-
aq In che:eakfngend &uKUU~F,IS Article XV is con-
strued    to ex.znpt Clzs transactlm wilerebg the stock
formerly ror,ls';sr%d in ';hc n53e of the dem:de?t is
pe~sausd foi+ ri@stration       iu the nBEfBOS i&i CXX;BUU-
tor    or   Lbdzzinf3tPatos.”
gonorable George H. Shtxwwd, Page 3


           Artials 15 of Xowe Bill Bo. 8, l?egular sesslm,
Forty-Seventh Logia&ture,  does not contain any express
exemptlm x'romthe excise tax la-&ad thoraby, of the transfep
QP reissue   OS   shmws   of    stock   or   cc?rtiricat%a   tberQsOz?*   to
the &U.bistPator    02%executor OS tha estate OS a decedent.
wherefore, if smh exam~t.lon frm tina t,x obtatins iu this
~DtwLTLCu, it lxlst a3 fozld, by izl~ascatio3, sxcml Q-s sxeEp-
tlons   rrhich 8re eqmaoly        otacsd     CM from the ~swm%-l nature
cind eoo~e of the tw.
               Saotlm 1 of the cited Act Levies and lnposes
 RI.&SXClSb stzxlp tax 'roll sll aslao, a.~xeelilents to soil, or
 m!j!zKn-wldisof calles , Gnd cl1 ~eliverlns    OS tt'~l3i'%rs OS sdxw6tit
 OP oertisic%tes     of stock, .           . vh0th03 L~tosmutiatet or
 fin31, &xl vh~thor b~vesc~~i?t;iho*hold.m witin t&t beneSicla1
 interest    kn or legaL title    to such sto& or other certificate
r-able     lzeremder," eto.      St 1s eppwent that ths Moresaid
 tax  is  an exoloe   lsid up@i the privilege    of nelllq     or tram-
 Purrin sharesof cartiflcktes         OS stock.    The maming ow
 d        sales OP fmmsfers" of' shrtros of stock or certificate3
 tharei'dr has baan passad ugo?l by the courta.          In tZZ%casa of
 Phalps-Sto;:es Zstatas I&a. v3. iiixm, li8 3. E:. 242, ln~olving
 the stock transfer tax OS IJo. York, Srm whioh ve understand
 the instwt Tceaswa ‘has bow p.!W@amad by the Texas Logisla-
 tum, md which, on aoz1p3slsm, Y>NZPS to bo substantially
 PdentLcal, the court lays dam the foJ.louZn& d%Stiitions and
lntsrpretationat
              ?!hase seations oantemplate soiuethiag morf3
        than a thooretlcnl   cbmgo OS title.    They CM.
        tenplate som physical eat; tha delivery of a
        CertlSicatoj   the execution and dellrerg of a bill
        of sala; an entry u~pcatbo books of the corpore-
        tial.    It Is such a tramSer a.3 io rafarrad to
        la seotlon 162 of the Pursonal Prope~tg Law. A
        tmnsfer is defined &I tha Century Uicticrtlarg ast
              "'The conveyance of right, title or propah
        ty, ~elther real OF personal,  fro31 one penvim to
        -other,    either by sale, by @St or othermioe,'
             "Ill Bouviar      It IS ssiid that a tmbmfer 1st
HonorableGeorm H. Sheppard, page 4


           ‘%I Redrick P. Daniel, 119 Ga. 358-361, 46
     8. 6. 438, a transfer ‘covers any act by vhfoh
     the ~wuer of e.nyttig del.Lvers or canvcya it to
     alothar with the Intent to pass his ri.gilts’ to
     the titter.   In FCbSP(bv. EWCirlS, 62 vex. 434,
     a t~ansfor Is eaid to be ‘An act or trs.usacti~
     by which the property of ae >zorsan is by bti
     Oostod ln crI0tiler.   In Peoplle ox rel, I13tch vs.
     RcZi~don, lc& X. Y. 431, 77 :T. IZ. 970, 8 L. R. A.
     (n. 9.) 31&, 132 a. St. Rep. ix3, 6 Am. mu.
     515, the cmstftutionality    of the Stmk Trausfer
     Act was In qucotlca.    5hara 13 no d&arLitlQrl
     given a8 to the n16?anbyof the word ~tm.nsfec*,
     But the language of Judge Vann~s oplxiion seems
     to I.nvolve the Idea that a tmuafer within the
     meauiug of the statute necessitates     soms a&,
     auoh a8 a sale on the part of the transferror.
              “i% People v. Duffy-HcInnerneg Co., 122
A.D. 336, 337, 106 N. Y. Supp. 678, the
     question a~086 whether the issue by a oorpora-
      tim of its o~iginnl shares was a transfer.
     The i%ppellote Dfvisicp~. of the Third Depsrtm&
     said that the ntatuta was to be strictly       cou-
     strued, aud that a sale or trmsfar cannot, ex-
     cept by forced intmpratation,        he held to iunclude
     m or.z~$~~al~_iseueof certificates.       Wntll those
     certificates     am 0~08 issued they cauuot be made
     the subject of such sale or trausfer as to brine;
     them with.I.u the provisions of the act reu,uIring
     thfm to pay the tax. 1 In the opinims Of the
     Attorney General for September 30, 1914, it was
     safd that where* when trWm8         named in a ~‘11,
     who as such hold title to stock, either die or
     rasiljn,    and a successor is appointed ia acoordanoe
    with the provlsiana of the will, the title to the
     trust property, iDcludlnS the ato&, passes to
     &nd vests lu tie substituted trustees, Btld that
     such a passing of tftle is not a traWfer WithIn
     the mearing of the act.       ‘Ths title to tbo stQCk
     j.msdiat.ely vast3 in the substituted trustees,
    snot, by virtue of ~lsy sale or transfer wiihia the
     oramrily       accepted neaning of these terns, but by
     0pemtiQn OP lav. ‘I*
           Xu the ease of Electrio Bmd and Share Cornpangvs.
~tste, 293 R. Y. s. 175, al30 involving the stock transfer
stamp tax of the State of mw York, fdaltssal   to th6 Texas
&t, the Court dsclared as folloiisr
               "The oourt below held that the consolidai
         tion of the imsstitumt    coryx~atims under said
         section 66, voutcd ti ti70 COWcorporaziOn, the
         claimant herein, the title to said s&res of
         ato& tlna Cat such ti*cXCji'ervas uolcly by opera-
         t3.m of law e~ld not xbjoct   to the Stock Trans-
         fer Tax inposed by aeotion 270 of the Tax Imv.
                "&id section 270 imposes a t& )m all
         sales, or agreements to sell, or ne~or5naa of                   .

         sales and all dctllvarlea    or trsnsfeps of &area
         or eertf.fl.cat.es of stock, or certificates     of
         rights to stock, or certfficates      of deposit
         wpresentlng certificates      taxable under this
         article,     + + * wkothur m8de upon cw 3hOw.nby
         tho.books of tbe assocfatim,      company, corpora-
         ticn or trustee, or bg any assignmnt in blazk,
         or by my deliver-y, or by any paper or agreement
         or nenortmdux or other evidence of uale or trans-
         fer, uh&kkcirLntemediate or final, and whether
         Investing the holder withtbe beneficial        Sntereat
         in w logaal title to %%id stock, OP other oerti-
         f2aates taxable hereunder, OP merely with the pos-
         session or use theroof for any purpose, 0P to se-
         cum the future paynant of money, or the future
         trwisfer of any such stock, or certlfiaatee.~
               Wth3.n the roasonlng of Phelps-Stokes Es-
         tates v. Nixon, 222 R, Y. 93, ll.3 H. E. 241, it
         vould seem that such tax relates to a sale or
         transfer within the ordinarily aauopted~meantig
         or these terms, and does not apply to a transfer
         cxrousrsng mmelg by oparation of 18~. Wa thWr
         the court bolav properly hold that the transfora
         in quest&on are not taxable under Said socAAaa
         270."
              We conclude   fxam the foregoLii~that it was the lo~:ia-
latlre    Intmt to levy 0F IEyjso this    exu1se  tax lqmll the tras-
tictim    0~ privi13ge of U%Ll3fUSl?titg sh55es Or csrtificates   Of
Eonor8b1e George H. Sheppard, Page 6


stook, by 681e OP t#'t,   80 8s to vest in the vadee,    tr8n8-
feree or donee, either the leg81 or the equitable title
therein end thereto.    The personal representative  of a de-
aeased person, whether executor or administrator,    merely
stands in the shoes of the deceased, so to spe8k, end the
8ot of transferring,   upon the stock lodpr   of a corporation
or association,   shares or certificates  x’romthe nam~eof the
deceased to the name of such duly qualified personal repre-
sentative, merely reflects   whst has occurred by operation of
law rather than voluntary 8cts of the parties, and presents
no taxable transaction,
           Some of the logal attriautes   or incidents which
flow from stock ownershIp are (1) the r:ght"to skwe In
dividends declared from surplus profits,      (2) the right to
share In the corporation~a assets on distribution       thereof
8mcng the stockholders on its dissolution,      and (3) the right
to exerafee the lndloia of ownership of such shares, such as
voting, etc.   I?one of these righta and benefits flav to 8n
executor or administrator,   ina per3ccl8l or individual caps-
oitg, but only in a representative    canacity,   for and in be-
half of the beneficiar.l.es of the &;--&&ff s&ate.       A "sale
or transfer" of shares of stock or cur;ilicates      therefor,
upon wh.ich accrues the excise stamp tax levied by the Act In
question, is not present under the faotuel situation present-
ed by your Inquiry.
           The stock transfer tax law8 of IW3saChusette    and
PennsylvanIa provide that such tax shall not apply "to the
transfer of stock certlfleatee    of 8 deceased person to his
executor or sdministrator."    The Texas Act and the Nev York
Act, from which the Texas Act is patterned, contains no ex-
press exemption of such transactions from this tax.      The stock
trensfer tax enacted by congress (25 USCA1832, Subdivision B)
likewise provides no express exemption from the tax levied
thereby, on stock trsnsfcrred under the facts and conditions
outlined Irmthe instant inquiry.     Therefore, it strengthens
our oonclusica  to note that in the last two instances; that is,
in the cases of Hew York and the Federal governmant, such tax
maasures have been, by duly promulgated rules or regulations,
construed not to include "the trsnnsfer of stock from the de-
cedent to the administrator or executor of the estate."     (Art-
icle 16, Sention ii of Csgulations   issued bg the 3aw York Ce-
partmrmt of Taxatim 8nd F~il~~~; Cad AIW.016 35 (g) EiegLiL8-
time of tha U. S. Treaaux-g Capurtnelzt.)
BonorableGear&~H. shepp&d, page 7


          The oited regulation or rule of the TreasuryDe-
        was issued under date of Sulk, 1932. The Federal
pa.rtme~t
stock tramfcr   tax has born tLree tines succoasi7eLy anended
(the 1a3t tlzie boitq Juno 29, lY39),without any ex~xess in-
cQxpCr3titXl     LT   tht3   .kCt   Of   EC? G’XC;rptiOli    frOXl   tb8   tSX,   Of
&r,ock tmnsferred from a docetient to the administrator or
exeoutor of the estate.     The cmstruation  of tho Treasury
Eega8r-:mmtto t,hZs effect,   utio3s clesrly contrary to law,
is ccm3.cLer~d to ha-m bec.n adopted by Co?~grass wk~m tkio
tax measure  was re-enaotcd by cmmdment. Westbrook-Thompson
Eolding Corp. vs. U. S. 18 Fed. Sup. 289...
           Xt is, therefore,   our cmolusion that nd tax ao-
aruesunder Artiole 15 of aou!3eBill x0. a, AotaRewar
Session, Forty-Seventh  Legislature,upon the transfer of
stock or aertiflcatcs therefor,   from a deoadent to the ad-
minlstrator or exeoutor of the estste,     CLJ such, and not as
8 bmeflciarg.   If, In adoption to his status as personal
representative of a decedent , an ad7&Matrator 07 executor
ls 1lkewLae a beneficlarg  of the estate, as legstee or dis-
tribiit63, thm, of course,  III ~ucil Znatmces,    azd to tkAt
extent, the transfer of stoak to such exeoutor or administra-
tor would be taxable.
                Truetingthe fomgoing fullyanawera your S.n@ryr
'we8re
                                                            Your0 very tlwg
               m MAY23, 1941                         ATTOPNEY(~I~TB?ALOp m



                                                      BY
                                                                            Aaolstant